Exhibit 10.40 Addendum to November 19, 2015 Offer Letter- Paul Cleveland Effective as of October 14, 2016 (the “Effective Date”), Paul Cleveland and Adverum Biotechnologies, Inc. (formerly Avalanche Biotechnologies, Inc.) (the “Company”) hereby amend the November 19, 2015 offer letter (“Offer Letter”) between them as follows: Rather than acting as Chief Executive Officer of the Company, as of the Effective Date, Mr. Cleveland will act as the Company’s Executive Chair, with the following responsibilities: (a) Executive Chairman of the Board of Directors (“Board”)- Mr. Cleveland will chair the meetings of the Board and of the Company’s Executive Committee; and (b) with respect to the Executive Committee established by the Company on October 10, 2016 (the “Executive Committee”)- Mr. Cleveland will share responsibility with the CEO of the Company for the following: (1) Development of the Company’s overall strategy; (2) Communication of the Company’s overall strategy to investors, analysts and others; (3) Recruiting executive officers (as needed);and (4) Cultivating relationships with key opinion leaders and serving as an outward-facing representative of the Company to the medical, scientific and financial community.
